Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

Applicant’s amendment filed 3/23/2021 have been entered.  Claims 1 and 3-19 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0041915 to Park in view of U.S. Publication 2016/0370890 to Du and U.S. Publication 2020/0043382 to Isa.

Regarding claim 19, Park teaches a method of fabricating a touch substrate, comprising:
adhering a base layer covered with a touch electrode material layer to a rigid substrate (Figs. 1 and 2 base 100 bendable);
patterning the touch electrode material layer to form a plurality of touch electrodes in a touch function region of the base layer (see Fig. 1 and paragraph 70); 
forming a plurality of connection pads and a plurality of wires in a non-touch function region of the base layer adjacent to at least one edge of the touch function region by a patterning process, the plurality of wires electrically connecting the plurality of connection pads with the plurality of touch electrodes (see paragraphs 42 and 58).
Park does not teach peeling off the rigid substrate; wherein the first region, the second region, and touch function region are an integral structure, and the first region, the second region, and the touch function region are coplanar while the base layer is in a non-bent state.
However, Du teaches peeling off the rigid substrate (see paragraphs 46 and 57).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the peeling and cutting of the adhesive from the substrate during the patterning 
Park in view of Du does not teach wherein the first region, the second region, and touch function region are an integral structure, and the first region, the second region, and the touch function region are coplanar while the base layer is in a non-bent state. 
However, Isa teaches wherein the first region, the second region, and touch function region are an integral structure, and the first region, the second region, and the touch function region are coplanar while the base layer is in a non-bent state (see Fig. 3A and paragraph 57).
It would have been obvious to a person having ordinary skill in the art to combine the first and second region in a non-bent state being coplanar with the touch panel as taught by Isa with the FPC touch panel of Park in view of Du for the purpose of simply replacing one structure with another on a bendable FPC outside the touch screen area, for predictable results.

Claims 1-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0116405 to Noh in view of U.S. Publication 2019/0041915 to Park and U.S. Publication 2020/0043382 to Isa.

Regarding claim 1, Noh teaches a touch substrate comprising:
a base layer having a touch function region and a non-touch function region adjacent to at least one edge of the touch function region (see Fig. 6 substrate 700 with touch display 300/500 above it);
a plurality of touch electrodes disposed on the base layer and located in the touch function region (see Fig. 6 touch sensing member 300); and

such that the plurality of connection pads are located on a side of the base layer away from the plurality of touch electrodes in response to the base layer being in a bent state (see Fig. 6 and paragraph 103, 106);
wherein the non-touch function region comprises:
a first region adjacent to a first edge of the touch function region (see Fig. 6 extending past TIC); and
a second region adjacent to the first region and located on a side of the first region away from the first edge (see Fig. 6 by TIC),
wherein a size of the second region is smaller than a size of the first region in a direction in which the first edge extends (see Fig. 6 and annotated Fig. 6 below).

    PNG
    media_image1.png
    317
    482
    media_image1.png
    Greyscale


wherein the first region, the second region, and touch function region are an integral structure, and the first region, the second region, and the touch function region are coplanar while the base layer is in a non-bent state.
However, Park teaches wherein the base layer is bendable at the non-touch function region and wherein the plurality of connection pads are disposed in the second region, and the base layer is bendable at the second region such that the base layer is in a bent state and the plurality of connection pads are located on the side of the base layer away from the plurality of touch electrodes in response to the base layer being in the bent state (see Figs. 1 and 2 terminals 21 in the “2A” area).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the bendable base layer as taught by Park with the flexible touch display of Noh for the purpose of strengthening the flexible part of the bendable display using a known means to obtain predictable results.
Noh in view of Park does not teach wherein the first region, the second region, and touch function region are an integral structure, and the first region, the second region, and the touch function region are coplanar while the base layer is in a non-bent state.
However, Isa teaches wherein the first region, the second region, and touch function region are an integral structure, and the first region, the second region, and the touch function region are coplanar while the base layer is in a non-bent state (see Fig. 3A and paragraph 57).


Regarding claim 3, Noh in view of Park and Isa teaches the touch substrate of claim 2.  Noh teaches wherein the plurality of connection pads are arranged in the direction in which the first edge extends, and are spaced apart from each other, and a distance between the first edge and any one of the plurality of connection pads is greater than or equal to 0.9 mm (see Fig. 6 showing over half the touch display which is greater than 0.9mm).

Regarding claim 4, Noh in view of Park and Isa teaches the touch substrate of claim 2.  Noh teaches wherein the second region is adjacent to a central portion of the first region, the central portion being located in the middle of the first region in the direction in which the first edge extends (see Fig. 6).

Regarding claim 5, Noh in view of Park and Isa teaches the touch substrate of claim 4.  Noh teaches wherein the second region is in a shape of a rectangle (see Fig. 6, which only shows a cross section, but the display is rectangular so the second region much be too, around TIC).

Regarding claim 16, Park teaches a touch display device comprising:
a display panel comprising a display face (see Fig. 6 display 500 and paragraph 71);
the touch substrate of claim 1 on the display face of the display panel, the side of the base layer away from the plurality of touch electrodes being arranged to face the display face (see Fig. 6 touch sensing member 300); and

such that the plurality of connection pads and the circuit board are located on the side of the base layer away from the plurality of touch electrodes in response to the base layer being in the bent state.
Noh does not teach wherein the base layer is bendable at the non-touch function region; and wherein the circuit board is not bent, and a touch integrated circuit chip is disposed on the circuit board, the touch integrated circuit chip disposed to supply and/or receive signals to/from the plurality of touch electrodes through the plurality of connection pads.
However, Park teaches wherein the base layer is bendable at the non-touch function region (see Figs. 1 and 2 base 100).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the bendable base layer as taught by Park with the flexible touch display of Noh for the purpose of strengthening the flexible part of the bendable display using a known means to obtain predictable results.
Noh in view of Park does not teach wherein the circuit board is not bent, and a touch integrated circuit chip is disposed on the circuit board, the touch integrated circuit chip disposed to supply and/or receive signals to/from the plurality of touch electrodes through the plurality of connection pads.
However, Isa teaches wherein the circuit board is not bent, and a touch integrated circuit chip is disposed on the circuit board, the touch integrated circuit chip disposed to supply and/or receive signals to/from the plurality of touch electrodes through the plurality of connection pads (see Fig. 3A and paragraph 58).
It would have been obvious to a person having ordinary skill in the art to combine the first and second region in a non-bent state being coplanar with the touch panel as taught by Isa with the FPC 

Regarding claim 17, Noh in view of Park and Isa teaches the touch display device of claim 16.  Noh teaches wherein the touch substrate is adhered onto the display face by a transparent optical adhesive (see paragraph 72).

Regarding claim 18, Noh in view of Park and Isa teaches the touch display device of claim 16.  Park teaches wherein the display face comprises a display region, and an orthographic projection of the display region on the base layer falls within the touch function region of the base layer (see Fig. 6 and paragraphs 71, 72).

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0116405 to Noh in view of U.S. Publication 2019/0041915 to Park and U.S. Publication 2020/0043382 to Isa and U.S. Publication 2019/0198801 to Kuon.

Regarding claim 6, Noh in view of Park and Isa teaches the touch substrate of claim 1.  Noh in view of Park does not teach wherein the plurality of touch electrodes comprise a plurality of first touch electrodes extending in a first direction and a plurality of second touch electrodes extending in a second direction.
However, Kuon teaches wherein the plurality of touch electrodes comprise a plurality of first touch electrodes extending in a first direction and a plurality of second touch electrodes extending in a second direction (see Fig. 3B and paragraph 68).


Regarding claim 7, Noh in view of Park and Isa and Kuon teaches the touch substrate of claim 6.  Kuon teaches wherein: the plurality of first touch electrodes are driving electrodes, and the plurality of second touch electrode are sensing electrodes; or the plurality of first touch electrode are sensing electrodes, and the plurality of second touch electrode are driving electrodes (see Fig. 3B and paragraph 68).

Regarding claim 8, Noh in view of Park and Isa and Kuon teaches the touch substrate of claim 6.  Kuon teaches wherein:
each of the plurality of first touch electrodes comprises a plurality of first touch sub-electrodes arranged in the first direction, any two adjacent first touch sub-electrodes being electrically connected to each other (see Fig. 3B and paragraph 68); and each of the plurality of second touch electrodes comprises a plurality of second touch sub-electrodes arranged in the second direction, any two adjacent second touch sub-electrodes being electrically connected to each other (see Fig. 3B and paragraph 68).

Regarding claim 9, Noh in view of Park and Isa and Kuon teaches the touch substrate of claim 8.  Kuon teaches wherein each of the plurality of first touch subelectrodes and each of the plurality of second touch sub-electrodes are disposed in a same layer, made of a same material and insulated from each other (see Fig. 3B and paragraphs 68, 176).

Regarding claim 10, Noh in view of Park and Isa and Kuon teaches the touch substrate of claim 9.  Kuon teaches wherein any two adjacent first touch sub-electrodes are electrically connected by a first connection portion, the first connection portion and the plurality of first touch sub-electrodes being disposed in a same layer and made of the same material (see Fig. 3B).

Regarding claim 11, Noh in view of Park and Isa and Kuon teaches the touch substrate of claim 10.  Kuon teaches further comprising:
an insulating layer covering the first connection portion; and a second connection portion on the insulating layer (see paragraph 176),
wherein any two adjacent second touch sub-electrodes are electrically connected by the second connection portion (see Fig. 3B).

Regarding claim 12, Noh in view of Park and Isa and Kuon teaches the touch substrate of claim 8.  Kuon teaches wherein at least one of the plurality of wires comprises a first conductive layer and a second conductive layer stacked on the first conductive layer (see Fig. 3B, 4A, 4B).

Regarding claim 13, Noh in view of Park and Isa and Kuon teaches the touch substrate of claim 12.  Kuon teaches wherein the first conductive layer, the plurality of first touch sub-electrodes and the plurality of second touch sub-electrodes are disposed in a same layer and made of a same material, and the second conductive layer comprises a metal material (see paragraph 69).

Regarding claim 14, Noh in view of Park and Isa and Kuon teaches the touch substrate of claim 12.  Kuon teaches wherein an orthographic projection of the second conductive layer on the base layer 

Regarding claim 15, Noh in view of Park and Isa and Kuon teaches touch substrate of claim 9.  Park teaches wherein the base layer is made of a flexible material (Figs. 1 and 2 base 100).

Response to Arguments

Applicant’s arguments with respect to claims 1 and 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625